192 F.2d 81
In the Matter of AMERICAN ACOUSTICS, Inc., Debtor. John B.Shearer, Receiver and Trustee, and Milton M. Unger andAdrian M. Unger, Partners, as Milton M. and Adrian M. Unger,Attorneys for Petitioning Creditors and of Debtor, Appellants.
No. 10482.
United States Court of Appeals Third Circuit.
Argued Oct. 5, 1951.Decided Oct. 17, 1951.Rehearing Denied Nov. 1, 1951.

Milton M. Unger, Newark, N.J., for appellants.
George Zolotar, New York City, for S. E. C.
Before McLAUGHLIN, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The order of the District Court will be affirmed on the opinion of Judge Fake below, 97 F.Supp. 586, which approved the report of the Referee.